—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered October 3, 1994, convicting her of assault in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in admitting evidence of prior instances of physical abuse perpetrated by the defendant upon the victim. These prior acts were admissible to show identity and absence of mistake or accident (see, People v Basir, 179 AD2d 662). Moreover, the trial court’s limiting instructions as to how the jury should evaluate this evidence dispelled any prejudice to the defendant (see, People v Davis, 169 AD2d 774).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.